Citation Nr: 0008531	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-13 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of low back 
injury, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
October 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991)

In this matter the veteran asserts, in essence, that the 
symptoms associated with his service-connected back 
disability are more disabling than currently evaluated.  

In a medical report dated in September 1998, Green B. Neal, 
M.D., a private doctor, indicated that the veteran was 
totally disabled as a result of degenerative arthritis of the 
L5 spine.  In that the Board is required to apply a liberal 
interpretation of the record, the medical report raises a 
claim of entitlement to a total rating based on 
unemployability due to service-connected disability.  EF v. 
Derwinski, 1 Vet. App. 324 (1991).  The Board recognizes that 
the claim has not been certified for appellate review; 
therefore, the Board is referring it to the RO for 
appropriate action. 
Subsequently, the RO scheduled a VA compensation and pension 
examination that was conducted in November 1998.  While the 
examiner provided clinical data regarding the veteran's low 
back disability, he did not speak to the issue of whether the 
disability had an impact on the veteran's industrial 
abilities.  

Upon consideration of the foregoing medical evidence, the RO 
continued the 40 percent disability evaluation for residuals 
of injury to low back with traumatic arthritis.  In light of 
the September 1998 medical evidence, the Board notes that 
consideration on an extraschedular basis may be warranted in 
this matter.  An extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App.  
337, 339 (1996).  

In addition, the September 1998 statement reflected that the 
veteran was to return to the doctor's office in two weeks for 
a follow-up evaluation.  The Board notes that subsequent 
medical records have not been associated with the veteran's 
claims file.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected residuals 
of low back injury.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  In any event, the RO should 
attempt to obtain a copy of treatment 
records of Dr. Green B. Neal regarding 
the veteran's service-connected back 
disability since 1998.  

2.  Thereafter, the veteran should be 
afforded a VA examination by a board 
certified orthopedist, if available, to 
determine the current level of severity 
his service-connected low back 
disability.  All indicated studies, 
including x-rays, should be performed.  
The claims folder should be available to 
the examiner for review prior to the 
examination.  Tests of joint movement 
against varying resistance should be 
performed by the orthopedist.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should 
also be described by the examiner.  The 
examiner should be requested to identify 
any objective evidence of pain or 
functional loss due to pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
physician should so state.  The examiner 
should also provide an opinion concerning 
the impact of the service-connected low 
back disability on the veteran's ability 
to work.  The rationale for all opinions 
expressed should be explained.  

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
In light of the additional evidence 
obtained pursuant to the requested 
development, the RO should reevaluate the 
claim for residuals of low back injury 
pursuant 38 C.F.R. § 3.324, if 
appropriate.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


